Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.  



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the various processing units or claims 13, 15-18. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: the various processing units are described in the Spec. as generic computing elements.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3, 5-13, 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 3 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 3 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include:  acquiring user behavior information related to at least one object to be recommended/acquiring a preference value of a user for the at least one object to be recommended according to respective user behavior information, and constructing a preference matrix of the user for the at least one object to be recommended/acquiring a predicted preference value of the user for each object to be recommended with unknown preference based on the preference matrix, and providing a recommendation parameter according to the predicted preference value/wherein the user behavior information comprises single behavior information or combined behavior information/the single behavior information comprises behavior information generated by the user/the combined behavior information comprises behavior information generated by the user/wherein acquiring the user behavior information related to the at least one object to be recommended comprises: acquiring single behavior information, wherein the single behavior information comprises browsing behaviors, searching behaviors, purchasing behaviors, non-purchasing behaviors, sharing behaviors and pushing behaviors/acquiring single behavior information comprising playing behaviors/acquiring combined behavior information comprising purchasing behaviors or non-purchasing behaviors implemented by the user after an object to be recommended is previewed/the preference matrix is decomposed by a collaborative filtering method, so as to output the predicted performance value of the user for each object to be recommended with unknown preference/according to the recommendation parameter, recommending at least one object among the at least one object to be recommended. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors, business relations and sales activities, and describes the claimed invention as seeking to at best, when implemented, optimize a business practice/goal: “behavior information of a user can reflect the user’s interest preference for paintings and can be used as input information for a recommendation system”, “an object to be recommended may be recommended to a user according to the user’s preference, thereby improving recommendation accuracy”, “the negative feedback data is increased in the combined behavior information, for example, behaviors such as non-purchasing or purchasing after browsing, thereby improving the accuracy of recommendation results”, “may calculate a preference value of a user for a painting according to behavior information of the user for the painting, so that paintings may be recommended to the user according to the user’s preference, and the recommendation accuracy is improved”. The claim also recites the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/judgement/evaluation, which has been identified as an abstract idea by the 2019 PEG: constructing a preference matrix of the user for the at least one object to be recommended/the preference matrix is decomposed by a collaborative filtering method, so as to output the predicted performance value of the user for each object to be recommended with unknown preference.  These claimed limitations, under their broadest reasonable interpretation, cover performance in the human mind but for the recitation of generic computing elements, thus still being in the mental process category. This judicial exception is not integrated into a practical application. The additional elements of smart terminals/first acquisition subunit/first terminal/second acquisition subunit/second terminal/combined behavior acquisition subunit/server represent generic computing elements. They do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, or apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the abstract idea into a practical application, the various processing subunits/terminals represent generic computing elements. They are recited at a high level of generality; generic computing elements do not amount to significantly more than the abstract idea. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, or apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. Therefore, Claim 3 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claim 13 is directed to an apparatus, thus meeting the Step 1 eligibility criterion, for performing the method of claim 3. Claim 13 recites the same abstract idea of Claim 3. The additional elements of Claim 13 – server/the acquisition unit/matrix construction unit/output unit/smart terminals/first and second acquisition subunit/first and second terminal/combined behavior acquisition subunit represent generic computing elements; they do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself.  Therefore, claim 13 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 3. Independent claim 19 is directed to a device, thus meeting the Step 1 eligibility criterion, for performing the method of claim 3. Claim 19 recites the same abstract idea of Claim 3. The additional elements of Claim 19 – the processor/memory/computer program modules- represent generic computing elements; they do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself.  Therefore, claim 19 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 3. Independent claim 20 is directed to a system, thus meeting the Step 1 eligibility criterion, for performing the claimed limitations of claim 13. Claim 20 recites the same abstract idea of Claim 13. The additional elements of Claim 20 – the terminal device including a first and second terminal/server/database as well as the computing elements of claim 13-  represent generic computing elements; they do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself.  Therefore, claim 20 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 13.
Dependent claims 5-12, 15-18, 21 further narrow the abstract ideas of the independent claims. The dependent claims further recite the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG- see claimed limitations of claims 5-9, 15-18. The dependent claims further include the additional limitation of a central processing unit, which represents a generic computing element; it does not, alone or in combination with the other additional elements, integrate the judicial exception into a practical application, or represent significantly more than the abstract idea itself. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 3, 5-13, 15-21.




Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				Claim 3: records the features “the preference matrix is decomposed by a collaborative filtering method, so as to output the predicted preference value of the user for each object to be recommended with unknown preference.”
				The features use technical means to solve the technical problem of how to obtain the predicted preference value, so that the predicted preference value undergoes the process from scratch based on technical means, which is not the scope of human mind.
	The claimed limitations pertaining to the preference matrix – i.e. constructing a preference matrix of the user for the at least one object to be recommended and the preference matrix is decomposed by a collaborative filtering method, so as to output the predicted preference value of the user for each object to be recommended with unknown preference, recite an abstract idea, as noted above in the Office Action- i.e. the abstract concept of a commercial interaction (advertising activities/behaviors and sales activities/business relations as well as mental concept). The claimed invention, when implemented, does not improve the functioning of the computing device itself, nor does it improve another technology/technical field. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors, business relations and sales activities, and describes the claimed invention as seeking to at best, when implemented, optimize a business practice/goal: “behavior information of a user can reflect the user’s interest preference for paintings and can be used as input information for a recommendation system”, “an object to be recommended may be recommended to a user according to the user’s preference, thereby improving recommendation accuracy”, “the negative feedback data is increased in the combined behavior information, for example, behaviors such as non-purchasing or purchasing after browsing, thereby improving the accuracy of recommendation results”, “may calculate a preference value of a user for a painting according to behavior information of the user for the painting, so that paintings may be recommended to the user according to the user’s preference, and the recommendation accuracy is improved”. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field.

				claim 3: a lot of technical features are recorded. The additional elements integrate the judicial exception into a practical application, such as an application scenario where a server, a first terminal, and a second terminal perform a recommendation process and the server recommends the object to the first terminal or the second terminal. Claim 3 meets the judgment rule of prong 2.
	The claim 3 additional elements do not, alone or in combination, integrate the judicial exception into a practical application, as noted in the Office Action above: the recited judicial exception is not integrated into a practical application. The additional elements of smart terminals/first acquisition subunit/first terminal/second acquisition subunit/second terminal/combined behavior acquisition subunit/server represent generic computing elements. They do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, or apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. The claim is directed to an abstract idea.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
10/18/2022